 ERENO LEWIS239Ereno LewisandLocal 542, International Union ofOperating Engineers,AFL-CIO,Petitioner. Case4-RC-1 1061April 1, 1975DECISION AND DIRECTION OF SECONDELECTIONBY MEMBERSJENKINS,KENNEDY, AND PENELLO-Pursuant to a Stipulation for Certification UponConsent Election approved by the Acting Regional Di-rector for Region 4 on July 24, 1974, an election bysecret ballot was conducted on August 16, 1974, underhis direction and supervision among the employees inthe appropriate unit. At the conclusion of the election,the parties were furnished with a tally of ballots whichshowed that there were approximately 14 eligible vot-ers and 14 cast ballots, of which 7 were for, and 7against, the Petitioner. Thereafter, the Petitioner filedtimely objections to conduct affecting the results of theelection, of which all but one were subsequently with-drawn.Pursuant to Section 102.69 of the National LaborRelations Board's Rules and Regulations, Series 8, asamended, the Acting Regional Director conducted aninvestigation and, on September 27, 1974, issued andduly served on the parties his Report and Recommen-dations on Objection to Election attached-hereto inpertinent part. In his report, the Acting Regional Di-rector recommended that the objection be sustainedand a new election directed. Thereafter, the Employerfiled a timely exception to the Acting Regional Direc-tor's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Sections 9(c)(1) and 2(6) and (7) of theAct.4.The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All operators, mechanics, helpers, and laborers,who work on or with heavy construction equip-ment of Ereno Lewis, Harrisburg, Pennsylvania,but excluding all office clerical employees, guards,and supervisors as defined in the Act.5. The Board has considered the entire record in thisproceeding, including the Petitioner's objection, theActing Regional Director's report, the Employer's ex-ception and brief, and the Petitioner's answering brief,and hereby adopts the Acting Regional Director's find-ings, conclusions, and recommendations only to theextent consistent herewith.The facts are not in dispute. On the morning of theelection, the Employer distributed to its employees aleaflet on its letterhead, which stated:The Company's information is that as of August15, 1974, union dues in Local 542, InternationalUnion of Operating Engineers AFL-CIO were$9.00 per month. We understand that, in addition,initiation fees are $104.00. If this is correct, theenclosed "sample check" represents what yourpay check for this week would be if the same uniondues and initiation fees were deducted from yourearningsfor this pay-week.Further, union assessments are notdeductedfromwages but must be paid directly to the Union fromyour own pocket.Thus, you can see that from this check how muchyour pay is shrunk by union membership . . .which membership, in your case, does not comevery cheap.THIS IS SOMETHINGTO THINK ABOUT'(Your actual paycheck is stapled to this notice.)At the same time a "sample check" was given eachemployee, showing a deduction of $113.00 for "Unionded." from a weekly gross of $200.Although the above amount of monthly dues wascorrectly reported, in fact, the Union's initiation fee isonly $60 rather than $104. However, the Petitioner'sconstitution and bylaws require, in addition to theinitiation fee of $60, the payment of 3 months' dues($27) and a death benefit fund contribution of $20 fora total of $107; but this amount is payable over a 60-dayperiod from the date of joining the Union. On the basisof these facts, the Acting Regional Director concludedthat the Employer's propaganda material substantiallymisrepresented both the amount of the initiation feeand the manner in which it must be paid in that theleaflet gave no indication of a 60-day period for thatpurpose. Accordingly, he recommended that the objec-tion be sustained and a new election directed.Members Jenkins and Kennedy adopt the ActingRegional Director's recommendation that the election217 NLRB No. 45 240DECISIONSOF NATIONAL LABOR RELATIONS BOARDbe set aside.Member Kennedy finds that the Em-ployer's statement that Petitioner'sinitiation feewas$104 when in fact it was only $60 constituted a materialmisrepresentation on a matter that the employees couldnot evaluate and at a time which precluded an effectivereply.The Trane Company (Clarksville ManufacturingDivision),137 NLRB 1506 (1962). Member Kennedydoes not believe that the misrepresentation is excusedbecause approximately the same figure can be reachedby adding the 3 months' dues (for which employees re-ceive credits) and a death benefit contribution to the$60 initiation fee for a total of $107.Member Jenkins, although in agreement with theActing Regional Director's recommendation, does notadopt his entire rationale. Contrary-to the Acting Re-gional Director, Member Jenkins does not believe thatthe Employer misstated the amount of Petitioner'sinitiation fees.Although that fee was $60 rather than$104, the Union required the simultaneous payment of3 months' dues and a death benefit fund contributionfora total of $107. Thus, the total payment required is,in fact, $3 more than stated by the Employer. In thesecircumstances,Member Jenkins does not find that theEmployer, by attributing the entire sum to payment ofthe Petitioner's initiation fees, rather than identifyingthe component amounts, engaged in conduct whichcould mislead employees and interfere with their freechoice.However, Member Jenkins agrees with the ActingRegional Director's conclusion that the Employer'sstatement, "If this is correct, the enclosed `samplecheck' represents what your pay check for this weekwould be if the same union dues and initiation fees werededucted from yourearningsfor this pay-week" andthe "sample check" itself, reflecting a $113 deductionforunion dues and initiation fees, constituted amaterial misrepresentation. For the Employer therebyimparted to its employees the wholly erroneous impres-sion that in the event of unionization the entire amountof the Petitioner's initiation fees would be taken out ofone paycheck so as to reduce their earnings for thatweek by more than 50 percent. As the Acting RegionalDirector noted, the impact of a specimen payroll checkwhich graphically but improperly reduces an em-ployee's weekly pay by more than half is such thatemployees could only be struck by the fact that uniondues and initiation fees would account for so large adeduction at one time. Furthermore, as indicated bythe Acting Regional Director, the Employer's distribu-tion of the propaganda material on the morning of theelection effectively precluded the Petitioner from point,ing out to employees that these fees are payable over a60-day period. For all these reasons, Member Jenkinsagreesthat the Employer's conduct overstepped thebounds of legitimate electioneering and interfered withthe employees' freedom of choice.Accordingly, we hereby sustain the Petitioner's ob-jection and set aside the election, and we shall directthat a second election be conducted.[DirectionofSecondElectionomittedfrompublication.]'MEMBER PENELLO,dissenting:In the hope that my words will not fall on deaf ears,I take this opportunity to urge once more that thisBoard giveHollywood Ceramicsa decent burial andreturn to its earlier, intrinsically sounder policy of notinquiring into the truth or falsity of the parties' cam-paign statements."The repetition of a catchword,"JusticesHolmesand Cardozo warned long ago, "can hold analysis infetters for fifty years and more."3 This case removesall doubt that, after 13 years ofHollywood Ceramics,"misrepresentation" has indeed become a substitute forreasoned analysis.It is true that theHollywood Ceramicsapproach is oflong standing and its underlying basis, i.e.,TheGummed Products Company,112 NLRB 1092 (1955),is becoming hoary with age. But that does not meanthat the holdings of those cases are "engraved in stone"or that they represent immutable law. On the contrary,the Board's clear authority to overrule those holdingshas been recognized by the courts and the Board itself.For example, the Fifth Circuit has stated in the follow-ing emphatic language that the "laboratory conditions"standard,'whichHollywood Ceramicsisassertedlypromoting, is binding upon the Board and the courtsonly until such time as the Board chooses to changeit:sThe Board, not the Courts, adopted as the meas-ure of election fairness the "laboratory condi-tions" standard . . . . This Court has previouslyheld that, where the Board has promulgated" astandard governing conduct under the LMRA,"(s)uch policies are controlling until the Boardannounces a change and its reasons for thechange." [Footnotes and citations omitted.]"16 The Board has been criticized for insisting on its ideal "laboratoryconditions"standard.The decision on which standard will besteffectuatethe Act is a determination to be made initially by the Board.But until it indicates otherwise,it is bound,in election objection cases,by its current"laboratory conditions" test1[ExcelsiorIn omitted from publication]2Hollywood Ceramics Company, Inc.,140 NLRB 221 (1962)3Cardozo, "Mr Justice Holmes," 44 Harv. L. Rev. 682, 689 (1931).4 SeeGeneral Shoe Corporation,77 NLRB 124 (1948).5Home Town Foods, Inc, d/b/a Foremost Dairies of the South v.N.L.R B.416 F 2d 392, 399 (C.A 5, 1969). ERENO LEWISAnd the Board has, in the past, modified its approachand application of analogous rules for the conduct ofelections.'Most significantly, the United States Supreme Courthas long recognized that it is the Board's function toestablish policies and procedures to safeguard the con-duct of representation elections' and this would neces-sarily include the authority to revise or modify princi-ples previously adopted. The Court's recent decision inN.L.R.B. v. J.Weingarten, Ina,420 U.S. 251 (1975),lends further support to this view. InWeingarten,theCourt held that the Board had the authority to overruleits prior decisions interpreting Section 7 of the Act and,in so holding, the Court stated thatstare decisisplaysa more limited role in the administrative process, ascompared to the judicial process:'We agree that its earlier precedents do not im-pair the validity of the Board's construction ... .The use by an administrative agency of the evolu-tional approach is particularly fitting. To hold thatthe Board's earlier decisions froze the develop-ment of this important aspect of the national laborlaw would misconceive the nature of administra-tivedecisionmaking. "`Cumulative experience'begets understanding and insight by which judg-ments . . . are validated or qualified or in-validated. The constant process of trial and error,on a wider and fuller scale than a single adversarylitigationpermits, differentiates perhapsmorethan anything else the administrative from thejudicial process." [Citations omitted.]AlthoughWeingarteninvolved a change in the Board'sinterpretation of the statute, the Court's comments areat leastas applicable, if not more so, to a change in theBoard's practices and procedures relating to the super-vision of campaign and election conduct inasmuch asthose procedures are purely administrative in natureand "not in fulfillment of a direct statutory commandi.9Inmy separate opinion inMedical AncillaryServices,`I set forth my own views concerning theneed for the Board to exercise its authority and revertto itspre-Gummed Productsholdings that elections6See,, e g.,NVF Company, Hartwell Division,210 NLRB 663 (1974)(Members Fanning and Jenkins dissenting but not on the basis of lack ofauthority),modifying the interpretation ofPeoples Drug Stores, Inc. andPeoples Service Drug Stores,119 NLRB 634 (1957)7N.LR B. v A J. Tower Company,329 U.S. 324 (1946).B 420 U S. at 2659Modine Manufacturing Company,203 NLRB 527 (1973), enfd 500F.2d 914 (C.A. 8, 1974). This view of the Board's function under Sec 9 hasbeen endorsed by the courts.XL R.B. v Olson Bodies, Inc.,420 F.2d 1187,1189 (C.A. 2, 1970), cert. denied 401 U S 954 (1971). "The conduct ofrepresentation elections is the very archetype of a purely administrativefunction, with noquasiabout it, concerning which courts should not inter-fere save for the most glaring discrimination or abuse "10Medical Ancillary Services, Inc.,212 NLRB 582 (1974)241should be set aside only, upon a showing of deliberatedeception which renders the voters unable to recognizethe campaign propaganda for what it is. In that opin-ion, I also cited and quoted at considerable length fromcertain scholars of the subject who have expressed simi-lar views."Recently Judge Feinberg of the SecondCircuit, in a dissenting opinion,"Z added his voice tothose who are critical of the current approach of theBoard and the courts. He dissented there because, in hisview, the court erred,inter alia,in "forget[ting] that arepresentation election, like any experiment in derlioc-racy, is conducted in the hurly-burly of the real world,where puffing, ambiguity and rhetoric occur as part ofthe election process and are routinely discounted" and"[b]ecause the majority opinion unnecessarily under-mines the finality of representation elections and isbased upon unrealistic assumptions regarding the effectof a single oral statement by a union organizer. . . ."Judge Feinberg, noting that "union organizers on thestump, under the pressures of time, election fervor andstrongly held economic views, characteristically do notchoose their words with the care of judges in theirchambers," concluded as follows:13The union or non-union status of a proposed bar-gaining unitshould not be subjected to protractedlitigation before the Board and in the courts be-cause of a single oral statement, made in the give-and-take of an organizational meeting, apparentlynot deliberately false, and misleading only whenone postulates a very low level of employee eco-nomic sophistication.Judge Feinberg's opinion also cited recent studieswhich found that campaign propaganda has little effecton election results and that voter choices are deter-mined largely by the degree of one's satisfaction withemployment conditions and general attitude toward11Idat fn 22 and related text.12Henderson Trumbull Supply Corporation v. N.LR.B.,501 F.2d 1224,1231, 1233 (CA 2, 1974)13 Similarly, despite the adoption of a "laboratory conditions" standard,the Board has long recognized that preelection conduct must be evaluatedin the context of the realities of industrial life See, e g ,Owens-CorningFiberglas Corporation,179 NLRB 219, 223 (1969), in which a'panel of theBoard consisting of former Chairman McCulloch and Members Fanningand Jenkins stated:Although attempting to establish ideal conditions insofar as possible,we acknowledge that actual facts must be considered in light of realisticstandards of human conduct, and that "elections must be appraisedrealistically and practically, and should not be judgedagamsttheoreti-cally ideal, but nevertheless artificial, standards." In considering stand-ards of human conduct, "we are not unmindful of the fact that the`laboratory' for election purposes is usually an industrial plant wherevigorous campaigning and discussion normally take place, and whereisolated deviations from the above-mentioned standard will sometimesarise, notwithstanding the best directed effort to prevent their occur-rence " [Footnotes and citations omitted.] 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDunions asshaped by previous work exprience and theunion status of relatives and close friends.14TheBoard's continued refusal to recognize these studies,and the implications they hold for Board policy in thisarea,is a primeexample of mindless repetition of the"misrepresentation" catchword where logic would leadto a different result.Turning to the instant case, one is immediatelystruck by the fact that there is no majority opinion,only a "majority result." For, my colleagues hold onlythat the election must be set aside and are unable toagree on exactly which of two statements misled theemployees. I find, for the reasons stated below, thatneither statement is objectionable under theHollywoodCeramicsrule. The net result in regard to each state-ment alleged to be a "misrepresentation" is a holdingby different majorities of this panel that it could nothave interfered with the employees' free choice. Thus,Hollywood Ceramicshas produced the ultimate in ab-surd conclusions-setting an election aside in the ab-sence of any substantial misrepresentation. "Analysis"is not merely in fetters; in this case it has been mortallywounded.Examination of the varying rationales of my col-leagues demonstrates the invalidity of the conclusionthat the Employer's propaganda contained the kind ofmisrepresentation condemned by the Board inHolly-wood Ceramics.The Acting Regional Director appearsto have concluded that the Employer's preelectionpropaganda contained two misrepresentations; first,that it substantially misstated the Petitioner's initiationfee, which is $60 not $104 as reported by the Employer,and second, that it failed to inform employees that theyhad 60 days within which to pay whatever sum wasdue. Member Kennedy concurs only in the finding thatthe Employer's initiation fee statement constituted amaterial misrepresentation. Unlike Member Kennedy,however, Member Jenkings states that he does not relyon the first "misrepresentation" but does find that thefailure to set forth the 60-day period warrants settingaside the election.Imust agree with Member Jenkins as to the firstfinding of the Acting Regional Director. As MemberJenkins convincingly points out, the Employer actuallyunderstated by $3 the total payment required of a newmember, because the Petitioner's constitution andbylaws also require the simultaneous payment of 3months' dues ($27) and a death benefit contribution of$20, for a total of $107. As Board Members, our taskwould be greatly simplified, and as attorneys we wouldall be happier, if, instead of stating that "we understandthat . . . initiation fees are $104," the Employer hadsaid "we understand that the Union's constitution and14E g, Brotslaw, "Attitude of Retail Workers Toward Union Organiza-tion," 18 Lab. L. J. 149 (1967)bylaws require the payment of the sum of $107 by newmembers, said sum consisting of an initiation fee ($60),3months' dues ($27), and a death benefit contribution($20)." However, "such ivory tower hopes to not com-port with therealities.""To hold, as does MemberKennedy, that this election must be run anew becausethe Employer merely stated the total fees required of anew union member, instead of identifying the compo-nent parts of the amount to be paid, is to demand"absolute precision of statement" which even theBoard, inHollywood Ceramics,recognizedas being nei-ther "attainable in an election campaign, nor . . . ex-pected by the employees. ,16Inasmuch as Member Jenkins and I agree there wasno misrepresentation as to amount, the only ground forsetting this election aside that remains is the Em-ployer's failure to indicate that the required fees werepayable over a 60-day period. But, only Member Jen-kins relies on this basis and it is indeed a slender, tenu-ous one,at best. 17Although the Employer did not specifically assertthat the required payments would in fact have to bededucted at one time, it did distribute the weekly wagesin two checks, one a "sample check" showing a deduc-tion for "Union ded.," and state in the accompanyingleaflet:If this [amount of $104] is correct, the enclosed"sample check" represents what your. pay checkfor this week would be if the same union dues andinitiation fees were deducted from yourearningsfor this pay-week.As I read this sentence, the Employer at no time saidor implied that the entire sum must be paid at one time.But even if it did so, to conclude that this requires thatthe election be set aside, one must assume that theemployees, could not construe this statement for whatitwas, an attempt to bring forcibly to the employees'attention the total amount they would be required topay if they joined the Union. And this in turn requiresthe evaluation of employees' intelligence and ability tounderstand the English language as exceedingly low.Further,Member Jenkins leaps from the finding that15 -(Dissentingopinion inNational MobileHomes, a divisionof NationalHomes Corporation, t/a Sportscraft Homes,186 NLRB 891, 892 (1970).16 140 NLRB at 223 Inasmuch as the Employer did not falsely representunion membershipas being morecostly than it actually is,The Trane Com-pany (ClarksvilleManufacturingDivision),137 NLRB 1506 (1962), onwhich the Acting Regional Director and Member Kennedy rely, is clearlyinapposite.Inote inpassing that the plurality opinion in that case (oneMember agreed with the results but found it unnecessary to reach the issuein question and two Members dissented) has been subject to severe criti-cism See Williams,Janus,and Huhn, "NLRB Regulation of Election Con-duct," at pp 30-32, Industrial Research Unit of the Wharton School, Uni-versity of Pennsylvania (1974), Bok, "The Regulation of Campaign Tacticsin RepresentationElections Under the National Labor Relations Act," 78Harv L Rev 38, 86, 90 (1964)17 In fact, Member Jenkins characterizes this only ascreating an "errone-ous impression " ERENO LEWIS243this statement created an "erroneous impression" orwas a "misrepresentation" to the conclusion thatthe electionmust be set aside," without anyevaluation19 as to whether or why the alleged misre-presentation is "likely to have had a real impact on theelection"" and with no indication that this subjecthad been an an issue in the campaign. Finally, underHollywood Ceramics theBoard considers as a factor thematter of "whether the party making the statementpossesses intimate knowledge of the subject matter sothat the employees sought to be persuaded may beexpectedtoattachadded significance to itsassertion.""But here, contrary to the Acting Re-gionalDirector's rationalewhichMember Jenkinsadopts, it seems manifest that the employees wouldrealize than the Employer was not the authoritativesource on such matters as the time allowed for paymentof Petitioner's fees. This appears even more likely fromthe fact that the Employer used such phrases as "theCompany's information," "we understand," and "ifthis is correct," which further served to put the em-ployees on notice that the Employer did not possessintimate knowledge of the subject. Therefore, it is in-conceivable to me that the employees would attachmuch, if any, weight to this and I cannot agree that ithad the significance which Member Jenkins attaches toit.To conclude either as a matter of principle or on thebasis of the facts that either of the statements containedin the Employer's propaganda material was reasonablylikely to have swayed the employees in casting theirballots in the election is, to me, beyond all reason. It isentirelyinconsistentwith the views of the scholars thatvotersinrepresentationelection,likepoliticalelection,22 cast their ballots on the basis of a wide var-iety of factors, including both rational and emotional18 In this connection, it is worthwhile to note Professor Bok's admonitionthat, "as a general rule, it will be difficult to assert with any confidence thatan election has been won or lost on the basis of remarks that are ambiguousrather than plainly inaccurate Statements that are unclear are unlikely tomake a vivid impression on the employee, surrounded as he is by a barrageof assertions from both sides. And those that do interpret such statementsin a misleading fashion may well be just the employees, referred to by votinganalysts, who are only grasping for reasons to support a decision alreadyreached on other grounds " Bok,supraat 9119 See Aaron, "Labor Relations Law" in "Challenges to Collective Bar-gaining," 113, 128 (L Ulman ed. 1967) "As Professor Bok and others haveso convincingly demonstrated, the Board has indulged in some uncommonlysilly and completely unverified assumptions that various forms of speech orconduct will or will not interfere with the employee's free choice of bargain-ing agent."20Hollywood Ceramics Company, Inc,140 NLRB at 224.21 Id. at 224, fn 10 The courts of appeals have also interpretedHollywoodCeramicsas embodying a special knowledge test See, e.g,N.LR B. vMillard Metal Service Center, Inc.,472 F 2d 647 (C.A. 1, 1973);Bausch &Lomb Incorporated v N.LR B451 F.2d 873 (C A 2,197 1),N.L.R B. vSouthernFoods,Inc, 434 F 2d 717 (C A. 5, 1970);United Steelworkers ofAmerica, AFL-CIO v NL R.B.,393 F 2d 661 (C.A D.C, 1968)22 This analogy between representation elections and political electionswas drawn by the United States Supreme Court as long ago as 1946 inNL R.B. v A J Tower Company, supra.considerations and particularly their everyday experi-ences in the real world. And, in fact, such a conclusionis contrary to the holdings of two different majoritiesof this panel. Nevertheless, this election is set aside.But aside from the anomalous result in the instantcase, I urge again that the Board reconsider and over-ruleHollywood Ceramics.Experience in application ofthat case has revealed it is not employees who needrescue from their gullibility; it is the Board which needsrescue from its own misguided paternalism. Accord-ingly, I would reverse the Acting Regional Director'sconclusion and certify the results of this election.APPENDIXThe remaining Objection is based on the undisputedfact that on the morning of the election, Employerdistributed to employeesa leaflet(Exhibit A) settingforth its understanding of the Union's dues($9.00 permonth)and initiationfees ($104.00). At the same timea "sample check"-" (ExhibitB)-was giveneach employee,showing a deduction of $113.00 for "Union ded." froma weekly gross of $200.00.Investigationdiscloses that although the amount ofmonthly dues was correctly reported, the Union'sinitiationfee is only $60.00 rather than $104.00. Peti-tioner's Constitution and By-Laws require the paymentof the initiation fee ($60.00), three months dues ($27.-00) and a death benefit fund payment of $20.00 for atotal of $107.00. However, this amount is payable overa 60 day period from the date of joining the Union andis paid directly by the employee rather than by payrolldeduction. Thus, in additionto misstatingthe initiationfee quite substantially, Employer's statement, "If this iscorrect, the enclosed `sample check' represents whatyour pay check for this week would be if the sameunion dues and initiation fees were deducted from yourearningsfor this pay-week" constitutes a major misre-presentation because there is no indication of a 60 dayperiod in which to make the required payments. In-stead, employees can only be struck by the fact thatmore than 50% of a week's earnings isto be deductedfrom their pay for union dues and initiation fees.Employer justifies its position by a reliance on theBoard's rationale inAssociated Lerner Shops, 207NLRB No. 18, contending that there were no factualmisrepresentations since its statements were precededby "We understand" and "If this is correct" thus in-dicating the possibility of inaccuracy which employeescould clearly evaluateas campaignpropaganda.Ifind thisreasoningunpersuasive. InAssociatedLerner,the Board's dismissalwas based on the fact thatthe objected-to literature clearly stated that the wagesand benefits were contract proposals and, "Further-more, each fringe benefit listed is followed by the com- 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDment that it is to be paid or will be put into effect, thusindicating additionally that these were proposals ratherthan representations as to the Atlanta wage rate." Ac-cordingly,the Board concluded that employees wouldreasonably have construed the letter only as campaignpropaganda.Here,Employer'sprefacing phrases donot lessen the impact of a specimen check which graph-ically but improperly reduces an employee'sweeklypay by more than 50%. Thus, I findAssociatedLernerinapposite to the instant circumstances and thesame conclusion cannot be drawn thereform.InThe Trane Company,137 NLRB 1506, the Boardset aside an election where the Employer on the eve ofthe election incorrectly claimed that the Union'smonthly dues were$5.00 insteadof $4.00stating, "Ifthe Employer had publicized these facts in the formused several days before the election,the Petitionercould have correctly pointed out to employees that itsdues obligation was $4 and$5 per month. . .We donot believe that employees were in a position correctlyto have evaluated Employer'smisstatements.We holdthat regardlessof whetherthe misstatements were will-fulor inadvertent,their inclusion in propagandamaterial distributed to employees by supervisors im-mediately before the election seriously impeded a deter-mination of the employees'choice of a collective-bar-gaining representative."Also seeNationalMobileHomes,186 NLRB 891, fn.3, and cases cited therein.It is clear from the Tally of Ballots that a shift in onevote would have changed the outcome of the election.In view of the misrepresentations made by Employer inExhibits"A" and "B" and the timing thereof, and inview of established Board precedent,I find and con-clude that Employer's conduct exceeded the limits oflegitimate propaganda and lowered the standards ofcampaigning to a level which impaired the free anduntrammeled expression of choice by the employeesherein.Accordingly,I find and conclude that theOb-jectionraises substantial and material issues with re-spect to the election and I shall recommend it be sus-tained and a new election directed.